Citation Nr: 0816732	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  03-12 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease with hypertension and congestive heart failure, to 
include as secondary to schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1976.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the RO that, 
in part, declined to reopen a claim for service connection 
for arteriosclerotic heart disease with hypertension and 
congestive heart failure, to include as secondary to 
schizophrenia, on the basis that new and material evidence 
had not been received.  The veteran timely appealed.

In April 2004, the veteran testified during a videoconference 
hearing before a former Veterans Law Judge.  In October 2004, 
the Board reopened and remanded the matter for additional 
development.  In a May 2006 decision, the Board denied, in 
part, service connection for arteriosclerotic heart disease 
with hypertension and congestive heart failure, to include as 
secondary to schizophrenia.

The veteran appealed the May 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2007 Joint Motion for Remand, the parties 
moved to vacate, in part, the Board decision and remand the 
issue of denial of service connection for arteriosclerotic 
heart disease with hypertension and congestive heart failure, 
to include as secondary to schizophrenia, to the Board.  The 
Court granted the motion.  Thereafter, the case was returned 
to the Board.

In March 2008, the Board duly notified the veteran that the 
Board no longer employed the Veterans Law Judge that 
conducted the April 2004 Board hearing and that he had the 
right to another Board hearing.  The veteran has not 
responded to the Board's letter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

The veteran contends that service connection for 
arteriosclerotic heart disease with hypertension and 
congestive heart failure, is warranted on the basis that his 
hypertension is proximately due to or a result of his 
service-connected schizophrenia.  Medical records document a 
long-standing history of hypertension.

Service medical records at the time of the veteran's 
enlistment examination in October 1975 include a blood 
pressure reading of 110/70 (sitting).  Records dated in 
August 1976 include a diagnosis of paranoid schizophrenia 
manifested by tangential speech pattern, anxiety, auditory 
hallucinations, delusions of persecution, and panic.

Service connection is in effect solely for schizophrenia, 
currently rated as 100 percent disabling since August 2001.   
The veteran last underwent a VA heart examination in December 
2004; that examination contains a medical opinion that his 
heart disease was neither caused nor aggravated by his 
service-connected schizophrenia.  No medical opinion has been 
provided, however, regarding the relationship, if any, 
between his service-connected schizophrenia and his long-
standing hypertension.

There are differing medical opinions of record regarding the 
relationship between the veteran's service-connected 
schizophrenia and his hypertension.  Specifically, in 
February 2004, his treating cardiologist noted his long-
standing history of difficulty trying to control his 
hypertension, "probably greatly related to his schizophrenia 
and the anxiety-stress that goes along with it."  

In August 2005, the cardiologist opined that the veteran's 
stress level played a role in his hypertension, and that 
stress and hypertension were risk factors for worsening his 
cardiac status.  Also in August 2005, his treating 
psychologist opined that his service-connected "emotional 
problems" had adverse affects on his heart condition.

In the Joint Motion, the parties essentially agreed that the 
record does not include a VA medical opinion which (1) fully 
considers the relationship, if any, between the veteran's 
service-connected schizophrenia and his hypertension, and 
which (2) considers the contents of the veteran's claims 
file.  

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Under these circumstances, the Board finds that another 
examination is needed to determine whether it is at least as 
likely as not that the veteran has hypertension that either 
had its onset during service or is related to his active 
service, or is related to a service-connected disability.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated him for 
arteriosclerotic heart disease with 
hypertension and congestive heart 
failure, since January 2005.  After 
securing the necessary release(s), obtain 
these records.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of arteriosclerotic heart 
disease with hypertension and congestive 
heart failure, and to determine:

(a)  whether it is at least as 
likely as not (50 percent 
probability or more) that the 
veteran's hypertension either had 
its onset in service, or is the 
result of disease or injury incurred 
or aggravated during service, to 
specifically include the in-service 
diagnosis of paranoid schizophrenia; 
or

(b)  whether it is at least as 
likely as not that the veteran's 
service-connected schizophrenia 
caused or increased the veteran's 
hypertension.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file should be 
provided to the examiner in conjunction 
with the examination report and this 
should be so noted in the report.

3.   If the veteran fails to report to 
the scheduled examination, the RO should 
obtain and associate with the claims file 
a dated copy of any notice of the 
examination sent to him by the pertinent 
VA medical facility.  He is advised that 
failure without good cause to report for 
a scheduled examination could result in 
the denial of his claim.

4.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO should readjudicate 
the claim on appeal for service 
connection for arteriosclerotic heart 
disease with hypertension and congestive 
heart failure, to include as secondary to 
schizophrenia.  If the benefits sought 
remain denied, the RO must furnish a 
supplemental statement of the case 
(SSOC), before returning the case to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

